Defendant appeals from a judgment of the County Court of Kings County, rendered April 24, 1958, convicting him of the crime of manslaughter in the first degree, after a jury trial, and sentencing him to imprisonment for a term of 7% to 15 years. Judgment affirmed. We agree *784with defendant’s attorney that the trial was not free of error, but in our opinion such error must be disregarded, on consideration of the entire record (Code Grim. Pro., § 542). Nolan, P. J., Beldock, Christ and Pette, JJ., concur.